Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Ellann Patrice Ford, Appellant                       Appeal from the 196th District Court of
                                                     Hunt County, Texas (Tr. Ct. No. 27389).
No. 06-13-00027-CR          v.                       Memorandum Opinion delivered by Justice
                                                     Moseley, Chief Justice Morriss and Justice
State of Texas, Appellee                             Carter participating.


       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment to delete the
assessment of attorney’s fees against Ellann Patrice Ford. As modified, the judgment of the trial
court is affirmed.
       We note that the appellant, Ellann Patrice Ford, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED JULY 10, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk